Title: To Benjamin Franklin from Dumas, 22 June 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Lahaie 22e. Juin 1779
La grande nouvelle que nous reçumes hier par la malle d’Angleterre, & qui nous a été confirmée par les Lettres de france aujourd’hui, de la Déclaration & jonction de l’Espagne à la France, & par conséquent à l’Amérique, est trop importante pour ne pas m’empresser de vous en complimenter de tout mon coeur.
Vous aurez compris, Monsieur, par ma derniere de Vendredi dernier, que toujours fidele à mon grand principe, de subordonner tout au service de l’Amérique, j’ai cru devoir vous précautionner contre l’ambition d’un particulier, qui peut être très-utile à l’Amérique en s’évertuant dans sa sphere, qui est la mercantile, mais qui ne seroit ni capable, ni à portée, ni propre à la servir dans le politique, & qui ne penseroit certainement qu’à convertir à son propre avantage les pouvoirs dont on le révêtiroit.
There is another Gentleman, living constantly on his country-seat in a remote province. I know the former has made, or will make mention of him to you. But I don’t see by his political and other circumstances that he can be useful at all. His having declared himself a friend to the Americans some years ago, must not distinguish him from many others in this Country, so much as to be entitled to more than to the esteem and friendship of the Americans. He has attacked, without any aparent hope of success, some darling prerogatives of a Great personage in this Country, who, for this reason, looks on him as his personal enemy. Therefore, all what should be proposed by such a channel, would be very unwelcome. We want here water to be poured in the fire, not oil. This young gentleman is too restless & too hot. When things will be brought to maturity, I hope we will have here a wise American, pietate gravem ac meritis virum quem, doctum regere dictis animos, & pectora mulcere. Till this time I think I must carry on the business as hitherto with our friend alone, without communicating any thing of it with the Gentleman. I beg this Letter may not be seen by any body.
J’ai eu l’honneur de présenter ce matin Mrs. Pringle & Stockton à Son Exc. Mr. l’Ambr. de Fce.
Je suis avec un très grand respect, Monsieur Votre très-humble & très-obéissant serviteur
D

Je ne saurai que ce soir, de notre ami, si je pourrai partir avec la fin de ce mois, comme je me l’étois proposé. Pour peu que je voie de pouvoir être utile, j’attendrai que l’Assemblée d’hollde., qui rentre demain matin, se sépare.
Passy à Son Exc. Mr. Franklin

 
Addressed: To his Excellency / B. Franklin, Min. Plenip. / of the United States / Passy./.
Notation: Dumas 22. Juin 1779.
